





Exhibit 10.6




SECOND AMENDMENT TO

EMPLOYMENT AGREEMENT







This AMENDMENT TO EMPLOYMENT AGREEMENT (the “Amendment”) dated May 5, 2009 by
and between Money4Gold Holdings, Inc., a Delaware corporation (the
“Corporation”), and Hakan Koyuncu (the “Executive”).




WHEREAS, the Corporation and the Executive entered into an employment agreement
as of July 23, 2008 (the “Agreement”); and




WHEREAS, the parties desire to amend the Agreement to amend offices which the
Executive holds.




NOW, THEREFORE, the Corporation and the Executive, each intending to be legally
bound hereby, do mutually covenant and agree as follows:




1.

The Agreement is hereby amended as follows:




A.

The first sentence of Section 2 of the Agreement shall be deleted in its
entirety and the following inserted in lieu thereof:




The Executive shall serve as President of the Corporation with such duties,
responsibilities, and authority as are commensurate and consistent with his
position, as may be, from time to time, assigned to him by the Board of
Directors of the Corporation.  




2.

The term of the Agreement shall expire on May 5, 2012 unless renewed as provided
in the Agreement.




3.

In the event of any conflict between the Agreement and this Amendment, the terms
as contained in this Amendment shall control. In all other respects the
Agreement is hereby ratified and confirmed.




4.

This Amendment may be executed in one or more counterparts, each of which shall
be deemed to be one and the same agreement. Facsimile signatures shall be
treated in all respects and for all purposes as originals.











--------------------------------------------------------------------------------










IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.




 

CORPORATION:

 

 

 

Money4Gold Holdings, Inc.

 

 

 

 

 

 

 

By:

/s/ Daniel Brauser

 

 

Daniel Brauser,

Chief Financial Officer

 

 

 

 

 

 

 

EXECUTIVE:

 

 

 

 

 

 

 

By:

/s/ Hakan Koyuncu

 

 

Hakan Koyuncu








2





